Exhibit 10.1 SMALL BUSINESS LENDING FUND – SECURITIES PURCHASE AGREEMENT SBT BANCORP, INC. Name of Company SBLF No. 760 Hopmeadow Street P.O. Box 248 Corporation Street Address for Notices Organizational Form (e.g., corporation, national bank) Simsbury CT Connecticut City State Zip Code Jurisdiction of Organization Anthony F. Bisceglio Federal Reserve Name of Contact Person to Receive Notices Appropriate Federal Banking Agency (860)408-4679 (860)408-5493 August 11, 2011 Fax Number for Notices Phone Number for Notices Effective Date THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the Effective Date set forth above (the “Signing Date”) between the Secretary of the Treasury (“Treasury”) and the Company named above (the “Company”), an entity existing under the laws of the Jurisdiction of Organization stated above in the Organizational Form stated above.The Company has elected to participate in Treasury’s Small Business Lending Fund program (“SBLF”).This Agreement contains the terms and conditions on which the Company intends to issue preferred stock to Treasury, which Treasury will purchase using SBLF funds. This Agreement consists of the following attached parts, all of which together constitute the entire agreement of Treasury and the Company (the “Parties”) with respect to the subject matter hereof, superseding all prior written and oral agreements and understandings between the Parties with respect to such subject matter: Annex A: Information Specific tothe Company and the Investment Annex G: Form of Officer’s Certificate Annex B: Definitions Annex H: Form of Supplemental Reports Annex C: General Terms and Conditions Annex I: Form of Annual Certification Annex D: Disclosure Schedule Annex J: Form of Opinion Annex E: Registration Rights Annex K: Form of Repayment Document Annex F:
